Citation Nr: 0417664	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for duodenal 
ulcer, hiatal hernia, and gastroesophageal reflux disease 
(GERD), currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for carpel tunnel 
syndrome of the left upper extremity.

4.  Entitlement to service connection for carpel tunnel 
syndrome of the right upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy and peripheral vascular disease of the left lower 
extremity.

6.  Entitlement to service connection for peripheral 
neuropathy and peripheral vascular disease of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to 
June 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to an increased evaluation for duodenal ulcer, 
evaluated as 20 percent disabling, and granted an increased 
evaluation for the appellant's service-connected dermatitis 
from 10 percent disabling to 30 percent disabling.  This case 
is also before the Board on appeal from a May 2003 rating 
decision of the RO, which denied the appellant's claims of 
entitlement to service connection for carpel tunnel syndrome 
of the left upper extremity, carpel tunnel syndrome of the 
right upper extremity, peripheral neuropathy and peripheral 
vascular disease of the left lower extremity, and peripheral 
neuropathy and peripheral vascular disease of the right lower 
extremity.

In an October 2003 rating decision, the RO granted 
entitlement to service connection for hiatal hernia and GERD.  
These disabilities are considered along with the appellant's 
service-connected duodenal ulcer.

The appellant's claim of entitlement to an increased 
evaluation for duodenal ulcer, hiatal hernia, and GERD, 
currently evaluated as 20 percent disabling, will be 
addressed in the Remand portion of this document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to August 2002, only the earlier criteria for 
rating the appellant's dermatitis are applicable.

4.  With respect to the period of time subsequent to August 
2002, neither the pre-August 2002 criteria nor the amended 
criteria for rating the appellant's dermatitis are more 
favorable to the appellant.

5.  The appellant's dermatitis is treated with dry skin 
lotion and is currently manifested by thickened and elongated 
toenails; dryness and scaling of the soles of his feet, the 
palms of his hands, and his forearms; and itching in the 
affected areas.

6.  The appellant is service connected for dermatitis, a 
duodenal ulcer, a hiatal hernia, and GERD.

7.  The appellant has current diagnoses of bilateral carpal 
tunnel syndrome, peripheral neuropathy, and peripheral 
vascular disease.

8.  The appellant was not diagnosed with bilateral carpal 
tunnel syndrome, peripheral neuropathy, or peripheral 
vascular disease prior to 1994.

9.  There is no medical evidence relating the appellant's 
bilateral carpal tunnel syndrome, peripheral neuropathy, or 
peripheral vascular disease to any event or injury in service 
or any applicable presumptive period thereafter.

10.  Bilateral carpal tunnel syndrome, peripheral neuropathy, 
and peripheral vascular disease are not proximately due to or 
the result of any of the appellant's service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7817 (2003).

2.  Service connection is not warranted for a left carpal 
tunnel syndrome.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2003).

3.  Service connection is not warranted for right carpal 
tunnel syndrome.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2003).

4.  Service connection is not warranted for peripheral 
neuropathy or peripheral vascular disease of the left lower 
extremity.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2003).

5.  Service connection is not warranted for peripheral 
neuropathy or peripheral vascular disease of the right lower 
extremity.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show that at a May 
1944 examination, the appellant was evaluated as normal with 
regard to his vascular system, bones and joints, muscular 
system, and nervous system.

VA medical records from September 1996 to June 2003 show 
treatment of the appellant for multiple disabilities 
including bilateral carpel tunnel syndrome, onychomycosis, 
peripheral vascular disease, and peripheral neuropathy.  

In July 1998 it was noted that the appellant had severe right 
carpal tunnel syndrome and that he was status post left 
carpal tunnel release since April 1994.  In September 1999 
the appellant was treated as a VA outpatient for complaints 
of right upper extremity weakness for one month.  The 
diagnosis was status post nerve injury.  

During a January 2000 to February 2000 VA hospitalization, it 
was noted that the appellant had chronic swelling in his 
legs.  Diagnoses during that hospitalization included 
congestive heart failure, thrombocytopenia, and atrial 
fibrillation.

At a March 2000 VA skin diseases examination, the appellant 
reported a history of itching on his hands.  He complained of 
a dry, itchy rash on his hands.  He treated the rash with 
lotion for dry skin.  His symptoms were primarily pruritis 
and itching.  On examination, the examiner noted a rash on 
the appellant's hands and feet.  The right fifth finger had a 
2-centimeter by 2-centimeter scaly white area.  On the right 
palm there were two scaly rash areas, each measuring 1-
centimeter by 0.5-centimeter.  On the appellant's left thumb, 
there was a 1-centimeter by 0.5-centimeter area of white, 
scaly rash.  On the bottom of both feet, there was some area 
of scaly rash and some areas the skin was being sloughed off 
or where exfoliation was present.  The appellant had white, 
scaly rash between his toes.  The nails of his toes were 
thickened and irregular.  There was no redness, heat, or 
tenderness on the appellant's skin.  There was some crusting 
on the hands with exfoliation, and there was crusting on the 
feet.  Color photographs of the areas described were provided 
along with the examination report.

In June 2000 the appellant was treated as a VA outpatient for 
complaints of pain and numbness of the right hand and 
numbness of both feet.  He had no pain in his left hand.  He 
had mild pitting edema over both legs.  Diagnoses were status 
post congestive heart failure, resolved deconditioning, 
status post left carpal tunnel release, and severe right 
carpal tunnel syndrome.  In August 2000 the appellant was 
treated as a VA outpatient for sudden onset edema in both 
legs.  In November 2000 the appellant was treated as a VA 
outpatient for severe right carpal tunnel syndrome and status 
post left carpel tunnel release.  The appellant had undergone 
carpal tunnel release surgery on his left hand in 1994.  He 
complained of pain and a tingling sensation in his right 
hand.  In December 2000 the appellant was treated as a VA 
outpatient for trimming of his toenails.  Palpable pedal 
pulses were +1/4 bilaterally.  The protective sensation was 
diminished bilaterally.  Diagnoses included onychomycosis and 
peripheral neuropathy.

At an April 2001 VA skin diseases examination, the appellant 
complained of dermatitis on his hands, particularly on the 
palmar surface of his right hand.  He had itching on his 
right hand.  He treated the itching with lotion.  He had some 
soreness in his hands.  He had burning and itching on his 
feet.  He used lotion to treat his symptoms.  On examination, 
there was slight scaly, itchy dermatitis to the right hand.  
He also had scaly dermatitis on the bottom of his feet.  The 
examiner diagnosed dermatitis of the feet and hands.

In October 2001 the appellant was treated as a VA outpatient 
for trimming of his toenails.  Palpable pedal pulses were 
+1/4 bilaterally.  The protective sensation was diminished 
bilaterally.  Diagnoses included onychomycosis and peripheral 
neuropathy.  In January 2002 the appellant was treated as a 
VA outpatient for trimming of his toenails.  Palpable pedal 
pulses were +1/4 bilaterally.  The protective sensation was 
diminished bilaterally.  Diagnoses included onychomycosis and 
peripheral neuropathy.  In July 2002 the appellant was 
treated for multiple disabilities including peripheral 
vascular disease.  His peripheral vascular disease was noted 
to be stable.

At a May 2003 VA skin diseases examination, the appellant 
complained of an intermittent rash.  He denied any current 
treatment and was not taking any medications.  In the past, 
he had treated his rash with lotion.  His symptoms included 
itching to his bilateral forearms, especially the right 
palmar surface of his hand.  He reported some urticaria that 
was constant.  He also reported a pulling sensation in his 
arm.  He had been told that there was nerve damage in his arm 
but that it did not have anything to do with dermatitis.  On 
examination, the appellant had no rash but did have extremely 
dry skin, mild scaling to the palmar surface of his right 
hand, to his feet, and to his forearms.  The dry scaly 
surfaces encompassed approximately five percent of the 
appellant's entire body surface.  The examiner diagnosed mild 
dry skin/chronic dermatitis.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's increased rating claim was received on 
January 12, 2000.  Thereafter, in a rating decision dated in 
April 2000, the appellant was granted an increased disability 
rating for his dermatitis from 10 percent disabling to 30 
percent disabling.  Only after that rating action was 
promulgated did the RO, on April 15, 2003, provide notice to 
the appellant regarding what information and evidence is 
needed to substantiate his increased rating claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Similarly, a 
substantially complete application for the appellant's 
service connection claims was received on September 4, 2002.  
Thereafter, in a rating decision dated in May 2003, the 
appellant's service connection claims were denied.  Only 
after that rating action was promulgated did the RO, on June 
25, 2003, provide notice to the appellant regarding what 
information and evidence is needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on April 15, 2003, and June 25, 2003, was not 
given prior to the first AOJ adjudications of the claims, the 
notice was provided by the RO at that time, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  
Supplemental Statements of the Case (SSOCs), adjudicating the 
appellant's increased rating claim, were provided to the 
appellant in October 2003 and December 2003.  A Statement of 
the Case (SOC) and an SSOC, adjudicating the appellant's 
service connection claims, were provided to the appellant in 
October 2003 and December 2003, respectively.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Letters from the RO dated on April 15, 2003, 
and June 25, 2003, complied with these requirements for the 
appellant's increased rating claim and service connection 
claims respectively.

Additionally, the Board notes that the April 15, 2003, and 
June 25, 2003 letters to the appellant properly notified him 
of his statutory rights.  That is, even though the letters 
requested a response within 30 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The appellant was provided VA examinations with 
regard to his increased rating claim in March 2000, April 
2001, and May 2003.  Regarding the appellant's service 
connection claims, an examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, VA obtained no medical 
opinion in connection with the service connection claims.  
However, medical opinions were not needed with regard to 
these claims because there is no competent evidence 
indicating that the appellant's claimed disabilities are 
associated with a service-connected disability or an 
established event, injury, or disease in service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).


1.  Increased rating claim

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The appellant's service-connected dermatitis has been rated 
under Diagnostic Code 7817.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders.  See 67 Fed. Reg. 49590 (July 
31, 2002).  This amendment was effective August 30, 2002.  
Id.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the Board cannot apply the revised regulations.

The RO considered the old regulations in a December 2001 
Statement of the Case and the new regulations in an October 
2003 Supplemental Statement of the Case and provided the 
rating criteria.  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to August 2002, there were no specific evaluation 
criteria for dermatitis exfoliativa.  See 67 Fed. Reg. at 
49592.  Dermatitis exfoliativa under Diagnostic Code 7817 was 
rated as for eczema dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7817 (2002).  Under 
Diagnostic Code 7806, a 30 percent rating was warranted for a 
skin disorder with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
warranted for a skin disorder with systemic or nervous 
manifestations, accompanied by ulceration, extensive 
exfoliation, or extensive crusting.  A 50 percent rating was 
also warranted for an exceptionally repugnant skin disorder.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the amended rating criteria, exfoliative dermatitis 
under Diagnostic Code 7817 and dermatitis under Diagnostic 
Code 7806 are rated under criteria that are disease-specific 
for these conditions.  See 67 Fed. Reg. at 49593.  
Exfoliative dermatitis is a disease that may be very severe, 
and its treatment is different from that of most other skin 
conditions.  Id.  Under Diagnostic 7817, a 30 percent 
evaluation is assigned for exfoliative dermatitis with any 
extent of involvement of the skin and requiring systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  
For a 60-percent evaluation, generalized involvement of the 
skin, without systemic manifestations, must be present and 
constant or near-constant systemic therapy during the past 
12-month period required.  For a 100-percent evaluation, 
generalized involvement of the skin and systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) must be present, plus constant or near-
constant systemic therapy required during the past 12-month 
period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2003).  Under Diagnostic Code 7806 for dermatitis, a 30 
percent disability rating is assigned for dermatitis or 
eczema, affecting 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas, or for dermatitis or eczema 
that required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent disability rating is assigned for dermatitis or 
eczema, affecting more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or for dermatitis or 
eczema that required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the appellant's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of the current 30 percent disability 
rating, rather than a higher rating.  See 38 C.F.R. § 4.7 
(2003).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor; however, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 30 percent.

The evidence of record presents a clear, consistent picture 
of the appellant's skin disorder.  The appellant has 
thickened and elongated toenails and dryness and scaling of 
the soles of his feet, the palms of his hands, and his 
forearms.  He has itching in the affected areas.  The 
appellant's dermatitis is treated with dry skin lotion.

With regard to the old criteria, the appellant's dermatitis 
is not disfiguring.  Only the appellant's feet, hands, and 
forearms are affected.  There is no evidence of systemic or 
nervous manifestations.  Photographs of the affected parts 
demonstrate that the skin disorder is not exceptionally 
repugnant.  The appellant's symptoms more nearly approximate 
the criteria for a 30 percent disability rating than the 
criteria for a 50 percent disability rating.  Accordingly, 
the preponderance of the evidence is against the assignment 
of a 50 percent disability rating under old Diagnostic Code 
7806 for the appellant's dermatitis.

With regard to the amended criteria, the recent evidence 
shows that only the appellant's feet, hands, and forearms are 
affected by his dermatitis.  This constitutes less than 40 
percent of the appellant's entire body and less than 40 
percent of exposed areas.  Further, the appellant is treated 
only with dry skin lotion.  He does not require systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids or other immunosuppressive drugs, 
PUVA or UVB treatments, or electron beam therapy.  In order 
to evaluate the appellant's dermatitis as 60 percent 
disabling, it is required that the severity of the disability 
more nearly approximate the criteria for that rating than for 
the lower rating.  Because the appellant meets none of the 
bases for a 60 percent disability evaluation under either 
Diagnostic Code 7806 or Diagnostic Code 7817, a higher rating 
is not warranted under the amended regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating for dermatitis greater than 30 
percent under either the old or the amended criteria is not 
warranted.

2.  Service connection claims

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence shows that the appellant has been diagnosed with 
bilateral carpal tunnel syndrome, peripheral neuropathy, and 
peripheral vascular disease; therefore, for each of his 
claims of service connection, he satisfies the criterion of 
having a current disability.  However, the earliest evidence 
of a diagnosis of any of these disabilities is a diagnosis of 
left carpal tunnel syndrome in 1994, approximately 50 years 
after the appellant's military service.  For right carpal 
tunnel syndrome, the earliest diagnosis is in 1998.  
Peripheral neuropathy was first diagnosed in 2000 and 
peripheral vascular disease in 2002.  There is no medical 
evidence relating any of these disabilities to any event or 
injury in service.  Accordingly, the Board finds that the 
preponderance of the evidence shows that the appellant's 
bilateral carpal tunnel syndrome, peripheral neuropathy, and 
peripheral vascular disease are not the result of any event 
in active service.

Similarly, there is evidence in the record that the 
appellant's bilateral carpal tunnel syndrome, peripheral 
neuropathy, and peripheral vascular disease are caused by or 
aggravated by his service-connected gastrointestinal 
disorders or his service-connected dermatitis.  The only 
evidence of a relationship between any of the disabilities 
for which the appellant seeks service connection and one or 
both of his service connected disabilities is a note in the 
report of the May 2003 VA skin diseases examination 
indicating that the appellant's bilateral carpal tunnel 
syndrome is not related to his service-connected dermatitis.  
The examiner also noted that the appellant had symptoms or 
urticaria but did not relate that to the appellant's 
peripheral vascular disease.  Accordingly, the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection on a secondary basis.

Although the appellant clearly believes that his bilateral 
carpal tunnel syndrome, peripheral neuropathy, and peripheral 
vascular disease are related to his military service or to 
his service-connected disabilities, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the appellant is not shown to be a 
medical professional, he is not competent to make a 
determination that any of the claimed disabilities are 
related to his military service or to his service connected 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because there is no competent evidence relating the 
appellant's bilateral carpal tunnel syndrome, peripheral 
neuropathy, or peripheral vascular disease to his military 
service, to either of his service-connected disabilities, or 
to a disability incurred during service or any applicable 
presumptive period thereafter, the appellant's claims for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection, the claims must 
be denied.


ORDER

Entitlement to a disability rating greater than 30 percent 
for the appellant's service-connected dermatitis is denied.

Entitlement to service connection for left carpal tunnel 
syndrome is denied.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to service connection for peripheral neuropathy 
and peripheral vascular disease of the left lower extremity 
is denied.

Entitlement to service connection for peripheral neuropathy 
and peripheral vascular disease of the right lower extremity 
is denied.


REMAND

The appellant last underwent a VA examination of his duodenal 
ulcer, hiatal hernia, and GERD in May 2003.  In a December 
22, 2003 statement, the appellant indicated that his 
gastrointestinal disabilities had increased in severity.  See 
Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a 
new examination where the claimant asserts that a disability 
has increased in severity since the time of the last VA 
examination).  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The appellant should be afforded a VA 
stomach, duodenum, and peritoneal 
adhesions examination by a physician to 
assess the severity of the appellant's 
service-connected duodenal ulcer, hiatal 
hernia, and gastroesophageal reflux 
disease (GERD).  (The multiple 
disabilities are rated together; 
therefore, the examiner need not 
differentiate the symptoms for each 
disability.)  The claims folder, 
including the report of a January-
February 2000 VA hospitalization and the 
reports of VA stomach, duodenum, and 
peritoneal adhesions examinations in 
March 2000 and May 2003, should be made 
available to the examiner for review 
before the examination.  (Since the May 
2003 examination, the appellant has 
reported that he has increased internal 
bleeding resulting in blackened stools 
and increased abdominal pain.)  The 
examiner should note in the examination 
report that he/she is a physician and 
that the claims folder has been reviewed.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner is requested to offer an 
opinion as to whether appellant's 
combined gastrointestinal disorders 
result in considerable or severe 
impairment of his health.  If the 
appellant has symptoms such as weight 
loss, anemia, vomiting, hematemesis, 
melena, colic, and distention that are 
attributable to disabilities other than 
the appellant's service-connected 
duodenal ulcer, hiatal hernia, and GERD, 
the examiner should so state.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code.

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



